Citation Nr: 1719423	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-13 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 22, 2014, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In March 2016, VA received a letter from the Veteran's representative requesting that his appeal be advanced on the docket due to him being diagnosed with a serious illness (basal cell cancer).  Accordingly, the undersigned is granting the motion and advancing the appeal on the docket.  38 C.F.R. § 20.900(c) (2016).


FINDING OF FACT

Beginning June 21, 2010, and prior to January 22, 2014, the Veteran's service-connected disabilities alone have rendered him unable to obtain or maintain substantially gainful employment.


CONCLUSION OF LAW

Beginning June 21, 2010, and prior to January 22, 2014, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16, 4.19 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural History

In a March 2016 decision, the Board granted entitlement to TDIU beginning January 22, 2014.  The Veteran appealed the portion of that decision which denied entitlement to TDIU prior to January 22, 2014, to the United States Court of Appeals for Veterans Claims (Court).  The Court remanded the issue back to the Board pursuant to an October 2016 Court Order based on an October 2016 Joint Motion For Partial Remand.  Specifically, the parties agreed that a remand was warranted because the Board failed to address the Veteran's argument relating to the definition of sedentary employment.

Legal Criteria

Total disability ratings will be assigned "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340(a).  TDIU may be assigned to a veteran who meets certain disability percentage thresholds and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a).

An award of TDIU does not require a showing of 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  However, an award of TDIU requires that the claimant show an inability to undertake substantially gainful employment as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(b) ("[A]ll veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.").  In determining whether a claimant is unable to secure or follow a substantially gainful occupation, the central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  When making this determination, VA may not consider nonservice-connected disabilities or advancing age.  38 C.F.R. § 4.19.

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards.  38 C.F.R. § 4.16(a)(2).

Where the percentage requirements for schedular TDIU are not met, TDIU may nevertheless be assigned on an extraschedular basis when a veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities, however, the Board is precluded from assigning extraschedular TDIU in the first instance.  38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history.  See Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (holding that level of education is a factor in deciding employability); see also Friscia v. Brown, 7 Vet. App. 294, 295-97 (considering a veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532, 534 (1994) (considering a veteran's eighth-grade education and sole occupation as a farmer); Moore (Robert) v. Derwinski, 1 Vet. App. 356, 357 (1991) (considering a veteran's master's degree in education and his part-time work as a tutor).



	(CONTINUED ON NEXT PAGE)

Factual Background and Analysis

The Veteran and his representative claim that the Veteran has been unable to obtain and maintain substantially gainful employment due to his service-connected disabilities prior to January 22, 2014.

The Veteran's service-connected disabilities include: posttraumatic stress disorder (rated as 10 percent disabling beginning July 9, 2007, and prior to November 15, 2010, and as 30 percent disabling thereafter); residuals of fractured right toes with deformity and scar (rated as 20 percent disabling beginning September 18, 1969); a back disability (rated as 10 percent disabling beginning September 18, 1969, and prior to May 2, 1975, and as 20 percent disabling thereafter); diabetes mellitus, type II (rated as 10 percent disabling beginning December 16, 2003, and prior to December 17, 2009, and as 20 percent disabling thereafter); right and left lower extremity radiculopathy and peripheral neuropathy as secondary to a back disability (both separately rated as 10 percent disabling from June 21, 2010, and prior to June 15, 2011, and both separately rated as 20 percent disabling thereafter); and erectile dysfunction, as secondary to diabetes mellitus, type II (rated as noncompensable beginning January 10, 2007).

Notably, the Veteran's left and right lower extremity radiculopathy and peripheral neuropathy are secondary to his service-connected back disability, and therefore, the Board views these three disabilities as one disability for the purposes of determining whether the Veteran satisfies the percentage standards for schedular TDIU.  See 38 C.F.R. § 4.16(a).  Viewing those three disabilities as one disability, beginning June 21, 2010, the ratings combine to produce a 40 percent disability rating, which satisfies the requirement that at least one disability must be rated at 40 percent or more disabling, with a combined schedular rating of at least 70 percent.  Id.; see also 38 C.F.R. § 4.25, Table I (explaining how disability ratings are combined and not added under the Combined Ratings Table).

The evidence of record reflects that the Veteran has been unemployed and on Social Security Administration disability benefits due to his service-connected back disability since May 1985.  Prior to that, he worked in a physically demanding job with Norfolk Southern Railroad.  The highest level of education he has achieved is a high school diploma.

At a June 2010 VA spine examination, the Veteran reported constant, mild, aching and sharp pain in his lumbar and lower thoracic spine, with burning and shooting radiating pain into his right groin and right leg.  He reported weekly, severe flare-ups, lasting hours, which were precipitated by overuse or standing too long.  He indicated his back pain caused decreased mobility, weakness, fatigue, and problems with lifting and carrying.  The Veteran was unable to walk more than a few yards, and his gait was antalgic, favoring the right leg.  He acknowledged increased pain when on his riding lawn mower and was unable to do heavy chores.  Although he was able to perform his own personal care, he experienced difficulty reaching his feet to take off his shoes and socks.  

At a January 2011 VA mental health examination, the Veteran reported having a difficult week, with particular difficulty with a nightmare about Vietnam; he also acknowledged dealing with depression very frequently.  Admirably, the Veteran reported continuing to volunteer at the VA Medical Center and felt dedicated to his desire to help others with similar difficulties.  Although he indicated his mood was typically okay, he stated he could lose his temper if provoked.

At his March 2013 hearing before the Board, the Veteran reported experiencing nightmares and flashbacks at least a half a dozen times a month and acknowledged disturbed sleep due to his posttraumatic stress disorder (PSTD).  He indicated he felt he did better living alone and that he became irritated with people if he had to be around them for very long.  He testified that he did not like to be around crowds and that if he happened to go out to eat he would have to sit with his back against the wall.  He also reported being estranged from his adult children since he and their mother first separated in 2001.

In support of his claim, the Veteran and his representative submitted a November 2014 private vocational assessment of employability from D. P., a vocational expert.  At the assessment, the Veteran indicated he spent his entire career, from 1969 to 1985, with the railroad.  His first job was as an apprentice machinist, repairing and maintaining train engines, which lasted one year.  He then moved to a job in materials management for six years, where he loaded trains with products, operated a fork-lift to move material sand supplies, an cleaned the work area. Thereafter, he worked in track maintenance, where he maintained the railroad tracks, removing old or damaged track and laying new track.  After two years performing track maintenance, in 1978, he was promoted to a "road master," which is also called a track maintenance supervisor.  In this position, he did not supervise staff, but was responsible for driving a vehicle along assigned track areas to ensure they were in good condition; if repairs were required, he would either call in for service or perform the service himself.  He verbalized truly enjoying this job as he primarily worked alone and very seldom had a supervisor watching over him.  Around June 1984, the Veteran's back pain worsened and his employer told him he could no longer perform his track maintenance supervisor job and offered him an office clerk position working in the main office filing and sorting mail.  The Veteran indicated that although he disliked the assignment, he tried his best, and not only was he not good at the work, but his back pain continued to get worse.  In May 1985 he was determined no longer physically fit to work in any railroad position.  The Veteran reported that his back had bothered him since service and that the pain continued to get worse.  Around the time in 1984 when he was taken out of his track maintenance supervisor job, he reported that he had to periodically stop driving and lie down in his truck until his back pain eased.  Even to this day, the Veteran indicated he had to lie down every one to two hours due to his pain.  The Veteran acknowledged that while his PTSD symptoms have improved since their onset in 1971, he continued to experience nightmares one to two times a month and did not like to be around people, particularly those whom he did not know.  He also verbalized that he was always anxious and felt his nerves had worsened, which the vocational expert found would make it very difficult to handle the expectations of most, if any work situation.

Following a thorough review of the evidence, and based on the totality of the record and the Veteran's individual circumstances, the Board finds that beginning June 21, 2010, the Veteran's service-connected disabilities have precluded him from obtaining or maintaining any gainful occupation for which he otherwise would be qualified by virtue of his education and experience.  See 38 C.F.R. § 4.16; see also Pederson v. McDonald, 27 Vet.App. 276, 294 (2015) (J. Schoelen, dissenting) (emphasizing that "the fact that [a veteran] may be physically able to perform sedentary employment does not mean that he is educationally and vocationally qualified to perform such employment," and citing Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011) for the proposition that "a claimant's education and work experience are relevant to the issue of TDIU").  Given that the Veteran has not worked full-time since 1985, the Board recognizes it is difficult to assess the occupational impairment caused by his service-connected disabilities.  However, the Board finds it the evidence is clear that the Veteran's back disability and bilateral lower extremity radiculopathy and peripheral neuropathy would preclude him from manual labor jobs, or any job that would require prolonged standing.  Moreover, the Board finds the Veteran would be unable to obtain or maintain substantially gainful employment at a sedentary job as not only does the evidence suggest that his PTSD symptoms would make this very difficult, particularly working with others, but the evidence also reflects that the Veteran does not possesses the necessary skills to work in an office setting as his entire working career involved manual labor.  Accordingly, beginning June 21, 2010, and prior to January 22, 2014, TDIU is warranted. 


ORDER

Beginning June 21, 2010, and prior to January 22, 2014, entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As noted above, prior to June 21, 2010, the Veteran did not meet the schedular requirements for entitlement to TDIU.  Where the percentage requirements for schedular TDIU are not met, TDIU may nevertheless be assigned on an extra-schedular basis when a veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  However, the Board is precluded from assigning extra-schedular TDIU in the first instance.  38 C.F.R.  4.16(b); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Based on the evidence of record suggesting the Veteran may have been unable to obtain and maintain substantially gainful employment due to his service-connected disabilities prior to June 21, 2010, and given that the Board is precluded from awarding extraschedular TDIU in the first instance, a remand is required to refer the Veteran's claim to VA's Director of Compensation Services for consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claim to the Director of Compensation Services for consideration of entitlement to TDIU prior to June 21, 2010, on an extra-schedular basis as outlined in 38 C.F.R. § 4.16(b).

2.  Then, the Veteran's claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


